DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 10/21/2020 have been fully considered but they are not persuasive. 
Regarding claims 1-3, Applicant argues terms such as “generally” are not indefinite where one skilled in the art can understand the scope of the claim based upon the specification and in this case, the description and figures provide sufficient information for one skilled in the art to understand the scope of the claim (Applicant Arguments/Remarks, p. 5). Examiner disagrees. Applicant points to ¶ 0019 for support regarding “the bell portion of the plunger is generally in the shape of an equilateral triangle having rounded corners” and Fig. 4 for the bell portion comprising segments each having three sides and three rounded corners. However, the Specification does not provide a definition or indication for what constitutes the scope of “generally” (how triangular-shaped to be “generally triangular-shaped,” how cylindrical to be “generally cylindrical,” how rounded of corners to be “generally in the shape of an isosceles triangle,” and how rounded of corners to be “generally triangular segments”) or the deviation that is permitted to fall within the scope of “generally.” The indefiniteness rejection is maintained as set forth below.
Regarding claim 1, Applicant argues one skilled in the art would not be motivated to modify Cheiten by substituting the triangular head of Ginther because such a 
Regarding claim 1, Applicant argues the Examiner does not explain why one skilled in the art would modify Cheiten taking only the triangular shaped bell portion of Ginther while discarding the smooth shape of the bell of Ginther and that such a combination is impermissible hindsight (Applicant Arguments/Remarks, p. 7-8). Examiner disagrees. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In response to applicant's argument that in order to modify Cheiten with the teaching of Ginther, the entirety of the plunger of Ginther must be incorporated including the smooth shape of the bell, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In this case, it would have been obvious to one of ordinary skill in the art to modify the shape of Cheiten with the teaching of a triangular shaped bell portion as taught by Ginther without including every other element of the plunger in Ginther.
Regarding claim 6, Applicant argues Cheiten teaches away from a convex sleeve or guide portion (Applicant Arguments/Remarks, p. 8). Examiner disagrees. Cheiten only discloses against the use of a convex taper for the overall shape of the guide portion (col. 3, ll. 13-22) but does not teach away from a convex shape in the lower portion of the sleeve portion such as the sleeve portion disclosed in Tash (‘641).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 and 12-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The term "generally" in claim 1, lines 5 and 8, claim 2, line 1, and claim 3, line 2 is a relative term which renders the claim indefinite.  The term "generally" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite 
The claims are examined as best understood.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

As best understood, claims 1-5, 7-8 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Cheiten (US 2844826) in view of Ginther (US 20160215487).
Regarding 1, Cheiten discloses a toilet plunger (10) comprising: 
a handle (20), and 
a plunger head (12, 18, 28), wherein said plunger head comprises 
a top portion (18) for attaching the plunger head to the handle, 
a collapsible bell portion (12) having an upper end (upper end of 12) and a lower end (lower end of 12), wherein the upper end of the bell portion is fixedly attached to the top portion and the lower end of the bell portion defines a seal lip (24) for engaging an inner surface of a toilet bowl (near 34), and 
a generally cylindrical, flexible sleeve portion (28, col. 3, ll. 7-9) fixedly attached to the lower end of the bell portion, wherein the flexible sleeve portion is configured to engage a trap (near 38) in the toilet bowl.

Ginther discloses a triangular-shaped plunger head including a generally triangular-shaped bell portion (14).
It would have been obvious to one of ordinary skill in the art to have modified the system of Cheiten, to include a triangular-shaped bell portion as claimed, as taught by Ginther, in order to make a sealing contact with triangular-shaped toilet drain holes (¶ 0019).
Regarding 2, the combination above, and specifically Ginther further discloses the bell portion is generally in the shape of an isosceles triangle having rounded corners (26a-26c).
Regarding 3, the combination above, and specifically Cheiten further discloses the bell portion comprises a plurality of generally triangular segments (segments of 12; as modified by Ginther above in the rejection of claim 1) having rounded corners (as modified by Ginther above in the rejection of claim 1).
Regarding 4, the combination above, and specifically Cheiten further discloses said plunger head is comprised of rubber (col. 2, ll. 47-49).
Regarding 5, the combination above, and specifically Cheiten further discloses the sleeve portion is contiguous with the bell portion (col. 2, ll. 69 - col. 3, ll. 3), whereby the sleeve portion is in fluid communication with the bell portion (32 is in fluid communication with 30).

Regarding 8, the combination above, and specifically Cheiten further discloses the plurality of segments comprises a first segment, a second segment, a third segment, and a fourth segment, with the fourth segment defining the seal lip where the seal lip meets the sleeve portion (segments shown in the annotated figure below).

    PNG
    media_image1.png
    850
    968
    media_image1.png
    Greyscale

Regarding claim 13, the combination above, and specifically Ginther further discloses the triangular profile of the bell portion of the plunger head maintains the 
As best understood, claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Cheiten (US 2844826) in view of Ginther (US 20160215487) as applied to claim 1 above, and further in view of Tash (US 4745641).
Regarding 6, the combination above discloses substantially all of the elements of the present invention as stated above in the rejection of claim 1.
Cheiten further discloses the sleeve portion further comprises an upper concave portion (upper portion of 28 connection to 12 is concave).
However, Cheiten does not disclose a lower convex portion as claimed.
Tash (‘641) discloses a toilet bowl plunger wherein the sleeve portion includes a lower convex portion (42).
It would have been obvious to one of ordinary skill in the art to have modified the system of Cheiten, to include a lower convex portion as claimed, as taught by Tash (‘641), in order to provide a transfer of pressure and suction for drain block clearing efficiency (col. 3, ll. 17-28).
As best understood, claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Cheiten (US 2844826) in view of Ginther (US 20160215487) as applied to claim 8 above, and further in view of Tash (US 20030079278).
Regarding 9, the combination above discloses substantially all of the elements of the present invention as stated above in the rejection of claim 8.

Tash (‘278) discloses a plunger wherein the wall of the first and second segments of the bell portion is thicker than the wall of the third segment of the bell portion (¶ 0021 discloses the wall thickness can decrease from the uppermost pleats to the lowermost pleats).
It would have been obvious to one of ordinary skill in the art to have modified the system of Cheiten, to include the wall of the first and second segments is thicker than the wall of the third segment of the bell portion as claimed, as taught by Tash (‘278), in order to control the flexibility of the pleats during use of the plunger (¶ 0021).
As best understood, claims 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Cheiten (US 2844826) in view of Ginther (US 20160215487) and Tash (US 20030079278) as applied to claim 9 above, and further in view of Cohen (US 9328492).
Regarding 10, the combination above discloses substantially all of the elements of the present invention as stated above in the rejection of claim 9.
Cheiten further discloses further forms a protuberance (protuberance of 12 extending to 24) which reinforces the seal lip.
However, the combination above does not disclose the fourth segment is thicker than the first and second segments as claimed.
Cohen discloses a plunger wherein the fourth segment (111) is thicker (col. 3, ll. 21-24) than the first and second segments (upper segments of 101).

Regarding 12, the combination above, and specifically Cheiten further discloses during compression of the plunger head, the plurality of segments collapse (col. 2, ll. 55-57), beginning with the first segment, followed by the second segment, and then the third segment, in the order of least segment width to greatest segment width (during compression, the bell collapses beginning with the portion near 16 and ending with the portion near 30).

Conclusion
Cheiten (US 2844826) discloses a significant though unclaimed feature of threads (21) used to attach the plunger handle (20).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R KLOTZ whose telephone number is (571)272-0274.  The examiner can normally be reached on Monday 9AM-5PM and Tuesday-Wednesday 10AM-2PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/W.R.K/           Examiner, Art Unit 3754

/DAVID P ANGWIN/           Supervisory Patent Examiner, Art Unit 3754